Citation Nr: 1129388	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-40 198	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for a bilateral foot disability.  

4.  Entitlement to service connection for a respiratory disability, to include bronchitis, chronic obstructive pulmonary disease (COPD), and emphysema.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1967 to August 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2009, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  The case was previously before the Board in February 2010 when it was remanded for additional development.  

The matter of service connection for a respiratory disability is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.  


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to an event, injury, or disease in service.  

2.  The Veteran's back complaints in service were acute and transitory and resolved; a chronic back disability was not manifested in service; arthritis of the back was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current back disabilities are related to an event, injury, or disease in service.  

3.  Bilateral pes planus was noted on induction, and is not shown to have permanently increased in severity beyond natural progression during the Veteran's active service (or as a result of an event or injury therein); foot arthritis and heel spurs were not manifested in service (and arthritis of the feet was not manifested in the first postservice year), and such pathology is not shown to be related to the Veteran's service.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).  

2.  Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  

3.  Service connection for a bilateral foot disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1153, 5107 (West 2002 & Supp, 2010); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claims.  An August 2005 letter (and an April 2010 letter) explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The April 2010 letter also informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

Regarding VA's duty to assist, the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and pertinent postservice treatment records have been secured.  He was afforded VA examinations in April 2006.  The Board finds that the examinations were adequate for rating purposes, as the examiners expressed familiarity with pertinent medical history, conducted a thorough examination, noting all necessary findings, and explained the rationale for opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

The Board notes that the February 2011 supplemental statement of the case (SSOC) twice erroneously listed a right elbow disability instead of bilateral hearing loss as a disability for which service connection is sought in this appeal.  However, the discussion in that SSOC addressed bilateral hearing loss; the RO found"[t]he overall evidence of record fails to show a current bilateral hearing loss that was incurred in service; or is due to or a result of noise exposure while in service."  The Veteran is not prejudiced by the RO's mischaracterization of this issue in the SSOC, as his correspondence reflects he is well aware of what issues are on appeal.  The error, while unfortunate, is not shown to be other than harmless.   

B. Factual Background

The Veteran's DD Form 214 reveals that his military occupational specialty (MOS) was light weapons infantry.  

On January 1967 service induction examination, puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
-10(0)
N/A
-5(0)
LEFT
-5(10)
-10(0)
-10(0)
N/A
-10(-5)

[The figures in parentheses represent conversions of ASA values to ISO (ANSI) units and are provided for data comparison purposes.]  

Asymptomatic bilateral pes planus was noted on induction examination.  

A July 1967 STR noted the Veteran fell 4 days prior and that he was experiencing mid-thoracic back discomfort.  Physical examination was unremarkable and the impression was a strain.  

A December 1967 STR noted the Veteran's complaint of low back pain.  The impression was low back strain.  

On July 1968 hardship examination, puretone thresholds, in decibels, were: 






HERTZ


	
500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
5
0

The Veteran's ears (including his eardrums) and spine were normal on clinical evaluation.  His lower extremities were not noted to be either normal or abnormal; there were no findings regarding the lower extremities so as to suggest there was abnormality of the lower extremities.  He denied complaints of hearing loss, back trouble or foot trouble.  

SSA records (obtained pursuant to the Board's February 2010 remand instructions) include July 1992 treatment records noting the Veteran's complaint of neck pain secondary to moving heavy filing cabinets.  (In July 1992 he underwent cervical discectomy.)  October 1992 treatment records note the Veteran's complaint of severe low back pain.  October 1992 lumbar spine MRI found disc degeneration at L3, L4, and L5, and disc bulging at L3-L4 and L4-L5.  October 1992 lumbar spine X-rays revealed minimal scoliosis; vertebral bodies and disc spaces were normal; no degenerative or traumatic changes were noted.  

November 1997 treatment records note the Veteran's complaint of right posterior thoracic pain.  An August 1998 treatment record notes his complaint of bilateral ear plugging; the diagnosis was acute sinusitis.  A December 1998 treatment record notes his complaint of left ear pain; the diagnosis was acute sinusitis.  An August 2000 treatment record notes physical examination, including his ears and extremities, was normal.  A January 2001 treatment record notes the Veteran's complaint of right foot pain which reportedly began approximately 1 year prior.  It was noted that the Veteran worked as a decorator and painter and was on his feet all day.  The diagnosis was right foot metatarsalgia.  February 2002 treatment records include a note that the Veteran had occasional lower back problems.  October 2002 treatment records note his complaint of lower back pain.  A November 2003 treatment record notes he fell playing baseball approximately 6 to 8 weeks prior and since then had noticed mild neck pain.  A July 2004 treatment record notes the Veteran's complaint of foot pain and swelling; he felt it was a "circulation" problem.  

August 2004 treatment records note the Veteran's complaints of neck, mid-back and lower back pain for years, worse lately, and complaints of pain and numbness of his feet for 6 months.  August 2004 lumbar spine MRI studies revealed: moderate central spinal canal stenosis at L4-L5; mild spinal canal stenosis at L2-L3 and L3-L4; moderate annular disk bulges at L2-L3, L3-L4, L4-L5, and a mild annular disk bulge at L5-S1; no disk extrusion or protrusion; mild midlumbar levoscoliosis; and mild diffuse degenerative changes.  August 2004 thoracic spine MRIs revealed unremarkable intervertebral disks; no disk herniations; no cord compression; no signal abnormalities; and a small vertebral body hemangloma.  

September 2004 treatment records note the Veteran's complaint of back pain for 20 years; he did not report a history of trauma or cause for his symptoms.  It was noted that he was a long-time weight-lifter.  October 2004 treatment records note his complaints of pain in his feet.  X-rays revealed arthritic changes and heel spurs and pes planus.  He was prescribed custom made orthotic inserts.  

VA treatment records include a May 2005 initial audio evaluation report that noted the Veteran related his hearing loss to noise trauma in combat and ruptured eardrums when jets flew in too low.  Audiometry revealed bilateral mild to profound sensorineural hearing loss.  Another May 2005 treatment record notes the Veteran has cervical and lumbar spinal stenosis.  

May 2005 correspondence from the Veteran's eldest daughter indicates that for as long as she could remember, she has had to repeat herself or speak louder than normal when speaking with her father in order for him to hear her.  

In May 2005 correspondence the Veteran's brother, R.O., reported that during the past several years it had become apparent the Veteran has increased difficulty hearing.  It was noted that people had to repeat themselves to him, and speak louder and slower for him to understand.  

In June 2005 correspondence the Veteran's sister indicated that during his active service he wrote letters to their mother complaining of ear aches, foot problems and injuries to his back and neck.  It was opined that his heel spurs were the result of his flat feet and his active service.  She also related his neck and back problems to his "accidents" during service.  

A June 2005 note from Dr. A. G. opined that after review of the Veteran's STRs, it was her opinion that the Veteran's "current back [and] feet pain are not related to or aggravated by his military service."  

In his July 2005 formal claim of service connection for the disabilities at issue, the Veteran reported he frequently trained with a full pack, which included running.  He denied treatment for his feet, but noted he was currently suffering from multiple bone spurs in his feet.  He also related his current back problems to his fall during service in July 1967.  He further related his hearing loss to frequent noise trauma, especially during weapons training.  

On April 2006 VA audiological evaluation, puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
50
65
85
95
100
LEFT
50
65
90
100
105

Speech audiometry revealed speech recognition ability of 44 percent in the right ear, and 40 percent in the left ear.  The diagnosis was bilateral moderate to profound sensorineural hearing loss.  The Veteran reported a gradual decrease of hearing for over 20 years.  He reported noise exposure from combat noise, jets, bombs, and artillery in the military.  He denied ever wearing any hearing protection and recalled an incident when his eardrums were ruptured due to jets flying by.  He indicated that his hearing was significantly reduced for 2 weeks following the incident, and that his hearing slowly returned.  He reported his postservice occupational noise exposure was from working as a painter and occasionally using a power washer.  Upon review of the Veteran's claims file and treatment records, the examiner opined that the Veteran's "current hearing loss is deemed unrelated to noise exposure while in the service."  It was noted that the Veteran had normal hearing at the time of his discharge from service in 1968.  

On April 2006 VA orthopedic examination, the examiner noted the Veteran's history of treatment for his back during service, and the diagnosis of asymptomatic bilateral pes planus on induction examination.  On physical examination, there was no palpable muscle spasm in the neck.  Range of motion of the neck was without significant pain or spasm.  The thoracic spine revealed normal mild kyphosis, and the lumbar spine had loss of normal lordosis.  There were no palpable spasms and no tenderness throughout the thoracic and lumbar paravertebral muscles.  Lumbar spine range of motion was: 0 to 45 degrees forward flexion; 0 to 15 degrees backward extension; 0 to 15 degrees laterally bending, bilaterally.  There was no evidence of pain or weakness on range of motion.  The spine had moderate lack of endurance, no lack of coordination, and marked restriction on repetitive use.  Physical examination of his feet revealed no calluses, and moderate relaxed bilateral flatfeet with no swelling and no localized tenderness.  It was noted that the Veteran has constant pain in both feet and wears soft arch pads, and that his feet have mild lack of endurance, no lack of coordination, and mild restriction on repetitive use.  

The examiner noted that treatment for the Veteran's neck began 10 years ago and for the rest of his spine in the past several years.  It was noted that he had significant degenerative disc disease throughout the spine, with no evidence of any herniated disc or radiculopathy.  He opined that the neck surgery was more likely than not directly related to his occupation as a painter.  He further indicated that there were no findings of any significant injury to his thoracic and lumbar spine that would have any relationship with his active service.  He also indicated there was no evidence of a direct connection between the Veteran's treatment during service and his current spinal disabilities.  He concluded that "[m]ore likely than not, there is no direct relationship whatsoever."  The examiner also opined that the Veteran's bilateral foot disability, to include bilateral foot spurs, was "consistent with his history of being a painter as well as his current age of 58.  There is no evidence of service aggravation of his pes planus during his 19 months of active duty."  

In a July 2006 statement the Veteran's brother, D.O., indicated that he has worked for 25 years in the medical field as an X-ray technician, cardiovascular technician, CT, MRI, ultrasound, cath lab/interventional radiology technician, echo and vascular technician, and as an instructor for cardiology and radiology classes.  He indicated that after service the Veteran's back always hurt.  He opined that the day-to-day rigorous activities and drills during service played a role in the Veteran's current arthritic and degenerative changes.  He indicated the Veteran suffers from severe degenerative spine disease and severe arthritic and fragile feet.  He opined that "the progression of his disease stemmed from earlier injuries."  

A July 2006 letter from Dr. J.S.S. opined that "the high impact physical activities that [the Veteran] was involved in during his military service are directly related to his spinal instability, spinal degeneration, and his spinal stenosis."  

In his December 2007 VA Form 9, the Veteran reported that he participated in jump training during service which put a great deal of stress on his feet, knees, back and shoulder.  He also indicated that his STRs reflect frequent complaints of back problems and foot pain.  

At the September 2009 Travel Board hearing, the Veteran reported that he was exposed to noise trauma from gunfire in service (hearing transcript, p. 13) and also reported that a jet (in support) flew in too low and blew out his ears and that he could not hear for about a week or 10 days.  Id.  Regarding his feet, the Veteran related that during service he was involved in activities (e.g., marching) that caused pain (transcript, p. 20).  He also reported he was involved in parachute jump training.  He denied any treatment for his feet during service (transcript, p.22, 23).  Regarding his back, he reiterated that activities in service caused back problems which have continued since (transcript, p.24).  

C. Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Certain chronic diseases (to include sensorineural hearing loss (SNHL), as an organic disease of the nervous system, and arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic diseases of the nervous system and arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 381 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary when the determinative question is one requiring medical knowledge.  Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.


Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Based on the Veteran's MOS as light weapons infantry and his credible allegation of artillery noise trauma, it is not in dispute that the Veteran had exposure to noise trauma in service.  

It is also not in dispute that the Veteran now has a bilateral hearing loss disability by VA standards, as such is shown by official audiometry.  What he must still show to establish service connection for his bilateral hearing loss disability is that it is related to the noise trauma in service.  The preponderance of the evidence is against such a nexus.  

The Veteran's STRs, including his July 1968 hardship separation examination report, do not show a hearing loss disability.  Furthermore, there is no evidence that SNHL was manifested in the first year following the Veteran's separation from active duty.  Consequently, service connection for a hearing loss disability of either ear on the basis that such disability became manifest in service and persisted, or on a presumptive basis (for SNHL under 38 U.S.C.A. § 1112) is not warranted.  

To the extent that the Veteran's alleges hearing loss became manifest in service when he suffered ruptured eardrums when jets flew too low and has persisted since, such allegation is unsupported by, and is inconsistent with, the factual evidence of record (including that there is no evidence of hearing loss in service and there was normal hearing by audiometry on separation); is self-serving; and is not credible.  There is no objective credible evidence of postservice continuity of hearing loss complaints/manifestation; the accounts of his family members (brother and daughter) that he has had hearing loss for a lengthy time span do not place the onset of the hearing loss in service, particularly in light of the normal separation examination audiometry.  Under these circumstances, what is required to establish service connection for the Veteran's hearing loss disability is that there must be competent evidence that such disability is causally related to his acknowledged exposure to noise trauma in service.  

The April 2006 VA audiological report is the only competent medical evidence that specifically addresses whether the Veteran's current bilateral hearing loss is related to noise trauma in service.  After reviewing the Veteran's claims file and noting that his hearing levels were well within normal limits at his discharge from service, the examiner opined that the Veteran's current hearing loss is "deemed unrelated to noise exposure while in the service."  The Board finds this opinion to be entitled to great probative weight, as it took into account the complete factual record (to include the lack of documentation of tympanic membrane perforations-which are not a lay-observable manifestation- during service), the Veteran's reported history, and full audiometric/audiological evaluation, and provides rationale for the conclusions reached, citing to the normal hearing acuity throughout service and at discharge.  Because there is no competent evidence to the contrary, the Board finds the VA examiner's opinion persuasive.  

Significantly, the 37-year period between service and the initial postservice complaint of hearing loss is, of itself, highly probative evidence against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (in a claim seeking service connection based on aggravation, holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).  

The Veteran's own opinion that his hearing loss is related to noise trauma in service is not competent evidence.  The matter of a nexus between a recently noted hearing loss and remote noise trauma in service is a question that is beyond lay observation.  See Jandreau, 492 F.3d at 1377.  The Veteran has not submitted any supporting medical evidence for his allegation of a nexus, such as a medical nexus opinion or a supporting medical treatise.  
In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the appeal must be denied.  

Back Disability

The record shows that the Veteran has a variously diagnosed back disability.  Diagnostic studies (including on April 2006 VA examination) have found DDD throughout the spine, spinal stenosis, and disc bulges.  The Veteran's STRs document that during service he was seen on two occasions for back pain (once following an injury).  Consequently, the Board finds no reason to question his (and his sister's) accounts of a back injury in service.  However, the back injury in service apparently resolved, as the spine was normal on clinical evaluation on July 1968 hardship service separation examination.  Furthermore, there is no evidence that arthritis of the spine was manifested in the first postservice year.  Consequently, service connection for a back disability on the basis that it became manifest in service and persisted or on a presumptive basis (for arthritis of the spine as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

The Veteran may still establish service connection for his variously diagnosed back disability if there is affirmative evidence that relates it to an event or injury in service.  There are conflicting medical opinions in the matter of a nexus between the Veteran's variously diagnosed back disability and his service.  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 336 (1994).  

In weighing the respective medical opinions, the Board concludes that the April 2006 VA examiner's opinion merits the greater probative weight.  The opinion describes the Veteran's disability in sufficient detail, provides rationale for the conclusions reached, and the opinion is based on a familiarity with the Veteran's accurate medical history along with examination findings and interviews of the Veteran.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The April 2006 examiner observed that the Veteran was treated for complaints regarding his back only twice during active service, and that he did not begin to receive treatment for his back until 10 years ago.  [The Board notes that treatment for the Veteran's back did not begin until 1992, approximately 14 years prior to the VA examination.  The Board finds the April 2006 examiner's notation that treatment for the back did not begin until 10 years prior to the examination to be therefore essentially correct, as an approximation.]  The examiner also observed that the Veteran worked many years postservice as a painter, and that he had neck surgery 10 years ago (i.e., the July 1992 cervical discectomy at C5-C6 for a herniated disc).  The examiner further noted the June 2005 note from Dr. A. G. opining that the Veteran's current back pain was not related to his service.  Based on this reasoning, the examiner opined that the neck surgery was "more likely than not . . . directly related to his occupation as a painter."  Because there was no evidence of any significant injury to his spine, the examiner concluded that he could "find no evidence of any direct connection whatsoever between his two sick call visits in 1967 and the current condition of the spine.  More likely than not, there is no direct relationship whatsoever."  

The Board finds little probative value in the July 2006 private opinion by Dr. J.S.S. as it is merely a conclusion without explanation of rationale.  See Stefl, 21 Vet. App. at 123 ("a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion"); see also Miller v. West, 11 Vet. App. 345, 348 (1998).  While the private opinion concludes that the Veteran's variously diagnosed back disability is related to his service, it does not explain why the provider believes this to be so.  Unlike the April 2006 VA opinion, the private opinion does not provide any explanation for its conclusion that the Board could weigh against the contrary opinions of record.  It does not provide sufficient detail and rationale to allow the Board to make a fully informed decision as to whether the Veteran's variously diagnosed back disability is related to his service.  See Stefl, 21 Vet. App. at 123.  Notably, it does not appear that the private opinion took into account the lengthy postservice interval prior to the initial clinical notation of back complaints (beginning no earlier than 1988, a period of 20 years), as such is not mentioned.  In addition, the private opinion does not account for the absence of back complaints at separation from active service.  Accordingly, the Board finds the July 2006 private nexus opinion by Dr. J.S.S. to be of lesser probative value than the April 2006 VA nexus opinion, and that the April 2006 opinion is persuasive of a conclusion that the Veteran's variously diagnosed back disability is not related to his service.  

The Board notes the July 2006 correspondence and opinion by the Veteran's brother, D.O.  The Board acknowledges that he has some medical expertise and is competent to opine regarding the etiology of the Veteran's variously diagnosed back disability.  However, the July 2006 opinion by the Veteran's brother does not reflect that the Veteran's claims file was reviewed (or otherwise express familiarity with the factual evidence of record).  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding that a physician's access to the claims file is an important factor in assessing the probative value of a medical opinion).  Here, file review is noteworthy because the April 2006 VA examiner noted that the Veteran claimed no symptoms and no findings were noted regarding his spine on separation examination, and that there was a lengthy postservice interval prior to the initial clinical notation of back complaints.  For the foregoing reasons, the Board finds that the July 2006 nexus opinion by the Veteran's brother to be of lesser probative value than the April 2006 VA nexus opinion.  

The Veteran's own opinion that his variously diagnosed back disability is related to service is not competent evidence.  In the absence of continuity of symptoms, the matter of a nexus between current disability and a remote injury, is a complex medical question not capable of resolution by lay observation.  See Jandreau, 492 F.3d at 1372, 1377.  The Veteran has not demonstrated that he has any medical expertise.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the appeal must be denied.  

Bilateral Foot Disability

The evidence of record demonstrates that the Veteran has bilateral pes planus with X-ray confirmed degenerative arthritis and heel spurs.  His service induction examination revealed he had asymptomatic bilateral pes planus.  Such evidence establishes that bilateral pes planus pre-existed the Veteran's active service (and he is not entitled to a presumption of soundness on entry in service as to such disability.  See 38 U.S.C.A. § 1132).  The pre-existence of the disability precludes consideration of whether it was incurred in service.  Consequently, to establish service connection for bilateral pes planus, the Veteran must establish it was aggravated by his service.  To establish aggravation he must show that the pes planus increased in severity, beyond natural progression, during, or as a result of, his service.  See Wagner, 370 F3d. at 1096.  

Whether a disability increased in severity is determined by reviewing the evidence regarding the state of the disability before, during, and after active duty service.  In large measure the significance of the various findings (i.e., whether they reflect a permanent increase in the level of severity/underlying pathology of the disability or merely reflect an acute exacerbation) is a medical question.  Here, not only is there no medical evidence during service showing an increase in severity of the Veteran's bilateral pes planus, as there are no complaints during service regarding the Veteran's feet, but there is also no competent postservice (medical) evidence suggesting that the Veteran's preexisting bilateral pes planus increased in severity during, or as a result of, his service.  

Although the July 2006 statement by the Veteran's brother appears to relate his bilateral foot disability to service, such opinion is inadequate as it fails to consider that the Veteran had a preexisting bilateral foot disability at the time of his entrance into service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion).  The only medical opinion in the record that gave consideration to the fact that the Veteran had a preexisting bilateral foot disability at the time of his entrance into service is that of the April 2006 VA examiner.  The April 2006 examiner reviewed the Veteran's STRs and noted he had bilateral pes planus at induction and that he worked for a lengthy period of time postservice as a painter.  Also noting that X-rays show bilateral arthritic changes and heel spurs, the examiner opined that such findings on X-ray were "consistent with his history of being a painter as well as his current age of 58.  There is no evidence of service aggravation of his pes planus during his . . . active duty."  Thus, in essence, the April 2006 VA examiner related the bilateral foot degenerative arthritis and heel spurs to his age and his postservice occupation.  As there is no other competent (medical) evidence of record to refute the opinion of the April 2006 VA examiner, the Board finds the opinion persuasive.  Indeed, a June 2005 note from Dr. A. G. also opined (after review of the Veteran's STRs) that the Veteran's current foot pain was not related to or aggravated by his active service.  Significantly, the record does not suggest (and it is not alleged) that arthritis of the feet and/or heel spurs were manifested in service or in the first postservice year.  Service connection for such pathology appears sought based on a theory that they are complications of pes planus.   

The Veteran's own statements relating his bilateral foot disability to his active service are not competent evidence, as he is a layperson, and lacks the training to opine regarding medical etiology, including whether aggravation of a preexisting disability was shown in service; these are questions that are medical in nature and not capable of resolution by lay observation.  See Jandreau, 492 F.3d at 1377.  The Veteran has not demonstrated that he has any medical expertise.  [To the extent the Veteran noted in his December 2007 VA Form 9 that his STRs reflect frequent complaints of foot pain, the Board finds such allegation to have no merit as it is contradicted by the evidence of record, which shows no complaints regarding the Veteran's feet during active service, including on hardship examination wherein he denied any foot trouble.]  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the appeal must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for a back disability is denied.  

Service connection for a bilateral foot disability is denied.  


REMAND

Regarding the Veteran's claim of service connection for a respiratory disability, the Board notes that he was afforded a VA examination in March 2006.  The March 2006 VA examiner opined that the ventilatory limitation seen on pulmonary function testing was "most likely related to his neuromuscular disease, especially Parkinson's disease."  Significantly, the examiner only noted evidence dated back to 2005.  The Board's February 2010 remand instructions included obtaining outstanding SSA records.  Such records show numerous complaints of and treatment for various respiratory disabilities, apparently well before the diagnosis of Parkinson's disease.  Hence, the Board finds that the opinion offered in the March 2006 examination report was based on  an inaccurate factual premise, and is inadequate.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (a physician's opinion based on an inaccurate factual premise has no probative value); see Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  While the Board regrets additional delay, another examination to secure a medical nexus opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1. The RO should again arrange for the Veteran to be examined by a pulmonologist to determine the nature and likely etiology any current respiratory disability.   The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the medical evidence in his claims folder, the examiner should identify (by clinical diagnosis) each of the Veteran's pulmonary/respiratory disabilities, and (as to each) provide an opinion as to whether it is at least as likely as not (a 50 percent or better likelihood) that such disability is/are related to the Veteran's service, and specifically his respiratory complaints noted therein.  The examiner must explain the rationale for the opinion, and should specifically comment on the notation of a history of pneumonia and chronic bronchitis noted in service.  

2. The RO should then readjudicate the Veteran's claim.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


